                                                   Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 1 of 20



                                        1   ROBERT C. SCHUBERT (No. 62684)
                                            WILLEM F. JONCKHEER (No. 178748)
                                        2   NOAH M. SCHUBERT (No. 278696)
                                        3   KATHRYN Y. MCCAULEY(No. 265803)
                                            SCHUBERT JONCKHEER & KOLBE LLP
                                        4   Three Embarcadero Center, Suite 1650
                                            San Francisco, California 94111
                                        5   Telephone:     (415) 788-4220
                                        6   Facsimile:     (415) 788-0161
                                            rschubert@sjk.law
                                        7   wjonckheer@sjk.law
                                            nschubert@sjk.law
                                        8   kmccauley@sjk.law
                                        9
                                            Attorneys for Plaintiff and the Putative Class
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11                              UNITED STATES DISTRICT COURT
           (415) 788-4220




                                       12                           NORTHERN DISTRICT OF CALIFORNIA

                                       13                                         SAN JOSE DIVISION

                                       14
                                             RACHEL GREENBAUM, individually and on           Case No.
                                       15    behalf of all others similarly situated,
                                                                                             CLASS ACTION COMPLAINT
                                       16                            Plaintiff,
                                       17                                                    DEMAND FOR JURY TRIAL
                                                             v.
                                       18
                                              ZOOM VIDEO COMMUNICATIONS, Inc.
                                       19
                                                                     Defendant.
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
                                                   Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 2 of 20



                                        1          Upon personal knowledge as to her own acts, and based upon her investigation, the
                                        2   investigation of counsel, and information and belief as to all other matters, Plaintiff Rachel
                                        3   Greenbaum (“Greenbaum”), on behalf of herself and all others similarly situated, alleges as
                                        4   follows:
                                        5                                            INTRODUCTION
                                        6          1.      This is a class action brought on behalf of persons in the United States who used the

                                        7   Zoom Video Communications, Inc. (“Zoom”) application.

                                        8          2.      Defendant Zoom provides video communications services using a cloud platform

                                        9   for video and audio conferencing, collaboration, chat, and webinars. These services are accessible
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   through a desktop application available for Windows and macOS and a mobile application
      San Francisco, CA 94111




                                       11   available for Android and iOS. Each Zoom application permits a user to join a meeting with or
           (415) 788-4220




                                       12   without signing in with a Zoom account.

                                       13          3.      As alleged herein, Zoom has been slow to address significant security flaws and

                                       14   vulnerabilities in its platform. Software design choices and security flaws have made Zoom users

                                       15   vulnerable to harassment and privacy invasions. Furthermore, Zoom has falsely and misleadingly

                                       16   represented the security and privacy capabilities of its platform.

                                       17          4.      This class action is brought on behalf of Zoom users to prevent Zoom from

                                       18   continuing these deceptive, invasive, and unlawful business practices and further seeks an award of

                                       19   damages (actual, statutory, and/or punitive), reasonable attorneys’ fees and other litigation costs

                                       20   reasonably incurred, and such other preliminary and equitable relief appropriate under the

                                       21   circumstances to remedy Zoom’s wrongdoing alleged herein.

                                       22                                                PARTIES
                                       23          5.      Plaintiff Greenbaum is, and at all times relevant hereto has been, a citizen of the

                                       24   State of California. Prior to installing the Zoom application, Greenbaum believed that Zoom

                                       25   implemented adequate and proper security measures to protect users’ privacy and secure

                                       26   videoconferences. Prior to installing the application, Greenbaum was not aware that Zoom would

                                       27   share her personal information with third parties. If Greenbaum had known about Zoom’s failure

                                       28


                                            CLASS ACTION COMPLAINT                          1
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 3 of 20



                                        1   to implement adequate and proper security measures or Zoom’s practice of sharing her personal

                                        2   information with third parties, Greenbaum would not have installed the application.

                                        3           6.       Defendant Zoom is a Delaware corporation, with its principal executive offices

                                        4   located at 55 Almaden Boulevard, 6th Floor, San Jose, California 95113. Zoom provides video-

                                        5   communications services through a cloud-based platform. The cornerstone of Zoom’s platform is

                                        6   Zoom Meetings, a service which provides meeting participants with video, voice, chat, and content

                                        7   sharing across mobile devices, desktops, laptops, telephones, and conference room systems. These

                                        8   services are accessible through a desktop application available for Windows and macOS and a

                                        9   mobile application available for Android and iOS. Each Zoom application permits a user to join a
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   meeting with or without signing in with a Zoom account. Zoom also offers services such as Zoom
      San Francisco, CA 94111




                                       11   Phone, Zoom Chat, Zoom Room, Zoom Conference Room Connector, Zoom Video Webinars, and
           (415) 788-4220




                                       12   Zoom for Developers.

                                       13                                        JURISDICTION AND VENUE
                                       14           7.       This Court has original jurisdiction over this action pursuant to the Class Action

                                       15   Fairness Act, 28 U.S.C. § 1332(d), because at least one class member is a citizen of a state other

                                       16   than that of Zoom, and the aggregate amount in controversy exceeds $5,000,000, exclusive of

                                       17   interest and costs.

                                       18           8.       This Court has personal jurisdiction over Zoom pursuant 18 U.S.C. § 1965(a)

                                       19   because Zoom maintains its headquarters in San Jose, California, and thus resides, is found, and

                                       20   transacts its affairs in this District.

                                       21           9.       Venue is proper in this District under 28 U.S.C. § 1391 because Zoom maintains its

                                       22   headquarters in this District, Zoom conducts substantial business in this District, Zoom has

                                       23   intentionally availed itself of the laws and markets of this District, and Zoom is subject to personal

                                       24   jurisdiction in this District.

                                       25                                      INTRADISTRICT ASSIGNMENT

                                       26           10.      Zoom maintains its headquarters in San Jose, California, which is within the County

                                       27   of Santa Clara. As such, this action may be properly assigned to the San Jose division of this Court

                                       28   pursuant to Civil Local Rule 3-2(e).


                                            CLASS ACTION COMPLAINT                           2
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 4 of 20



                                        1                                          FACTUAL ALLEGATIONS
                                        2   Zoom Has Prioritized Usership Growth Over Security and Privacy Protections
                                        3            11.     Zoom provides video-communications services through a cloud-based platform.

                                        4   The cornerstone of Zoom’s platform is Zoom Meetings, a service which provides meeting

                                        5   participants with video, voice, chat, and content sharing across mobile devices, desktops, laptops,

                                        6   telephones, and conference room systems. These services are accessible through a desktop

                                        7   application available for Windows and macOS and a mobile application available for Android and

                                        8   iOS. Each Zoom application permits a user to join a meeting with or without signing in with a

                                        9   Zoom account.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10            12.     In recent months Zoom has experienced exponential growth in usership stemming
      San Francisco, CA 94111




                                       11   from the recent outbreak of the COVID-19 virus and widespread shelter-at-home orders. As
           (415) 788-4220




                                       12   hundreds of millions of people in the United States have been directed to stay at home, Zoom has

                                       13   emerged as the go-to business and social platform for video conferences, increasingly used by

                                       14   many for work, education, telemedicine, and recreational purposes. Four months ago, Zoom was a

                                       15   niche business tool with 10 million daily users. 1 Today it has emerged as a fundamental online

                                       16   utility, with 300 million daily users.2 As of April 2, 2020, Zoom’s cloud-meetings service was the

                                       17   top free application in the Apple App Store in 64 countries, including the United States. 3 In March

                                       18   of 2020, nearly 600,000 people downloaded the application in a single day.4

                                       19            13.     As demand for the Zoom application has surged, the company has been slow to

                                       20   address significant security flaws and vulnerabilities in its platform. Software design choices and

                                       21   security flaws have made Zoom users vulnerable to harassment and privacy invasions. According

                                       22   to some privacy experts, the company has valued the ease of use and fast growth over instituting

                                       23   default user protections.5

                                       24
                                       25
                                            1 https://www.nytimes.com/2020/04/08/business/zoom-video-privacy-security-coronavirus.html (last visited April 23,
                                       26
                                               2020)
                                            2 https://www.nytimes.com/reuters/2020/04/23/business/23reuters-zoom-video-commn-encryption.html (last visited
                                       27     April 23, 2020).
                                            3 https://www.nytimes.com/2020/04/02/technology/zoom-linkedin-data.html (last visited April 23, 2020)
                                       28   4 https://www.nytimes.com/2020/04/20/technology/zoom-security-dropbox-hackers.html (last visited April 23, 2020)
                                            5 https://www.nytimes.com/2020/04/02/technology/zoom-linkedin-data.html (last visited April 23, 2020)


                                            CLASS ACTION COMPLAINT                                3
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 5 of 20



                                        1            14.     These privacy matters have garnered the attention of multiple state attorneys

                                        2   general, who have banded together to scrutinize the company’s privacy and security practices.6 For

                                        3   instance, in a letter to the company dated March 30, 2020, New York Attorney General Letitia

                                        4   James expressed her concern that “Zoom’s existing security practices might not be sufficient to

                                        5   adapt to the recent and sudden surge in both volume and sensitivity of data being passed through

                                        6   its network.”7

                                        7            15.     Zoom was a service originally designed for businesses—to make it easy for

                                        8   company employees, sales representatives, and clients to connect through virtual meetings. As

                                        9   growth has increased exponentially and usership has diversified in clientele and function, however,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   the company has not implemented adequate security and privacy measures to protect users. In an
      San Francisco, CA 94111




                                       11   interview with the New York Times on April 7, 2020, Eric Yuan, Zoom’s Chief Executive Officer
           (415) 788-4220




                                       12   admitted that his “greatest regret was not recognizing the possibility that one day Zoom might be

                                       13   used not just by digitally savvy businesses but also by tech neophytes.”8 “We were focusing on

                                       14   business enterprise customers,” Mr. Yuan said. “However, we should have thought about ‘What if

                                       15   some end user started using Zoom’” for nonbusiness events, “maybe for family gatherings, for

                                       16   online weddings.” He added: “The risks, the misuse, we never thought about that.” 9

                                       17            16.     These security flaws have recently been highlighted by the prevalence of

                                       18   “zoombombing”: the malicious practice of hijacking Zoom meetings with displays such as

                                       19   pornography, white supremacist imagery, and threatening language. Zoom’s lax privacy and

                                       20   security measures have enabled internet trolls to hijack meetings and harass users.

                                       21            17.     According to Jonathan Mayer, an assistant professor of computer science and public

                                       22   affairs at Princeton University, “It’s a combination of sloppy engineering and prioritizing

                                       23   growth.”10 Indeed, Zoom CEO Eric Yuan admitted to the New York Times that “Zoom never felt

                                       24
                                       25
                                            6 https://www.politico.com/news/2020/04/03/multiple-state-ags-looking-into-zooms-privacy-practices-162743 (last
                                              visited April 23, 2020)
                                       26
                                            7 https://www.nytimes.com/2020/03/30/technology/new-york-attorney-general-zoom-privacy.html (last visited April
                                              23, 2020)
                                       27   8 https://www.nytimes.com/2020/04/08/business/zoom-video-privacy-security-coronavirus.html (last visited April 23,
                                            2020)
                                       28   9 Id.
                                            10 https://www.nytimes.com/2020/04/02/technology/zoom-linkedin-data.html (last visited April 23, 2020)


                                            CLASS ACTION COMPLAINT                                4
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 6 of 20



                                        1   the need until now to rigorously examine the platform’s privacy and security implications for

                                        2   consumers.”11 Mr. Yuan further admitted that his drive to open access to Zoom during the

                                        3   pandemic sometimes moved faster than the platform’s privacy protections. 12 As a consequence,

                                        4   Zoom users have experienced substantial security and privacy invasions.

                                        5            18.     These security and privacy invasions are so pervasive that many governments,

                                        6   businesses, and educational entities have banned use of the application. These entities include—

                                        7   among others—the U.S. Senate13, Google14, and many school districts throughout the country. 15

                                        8   Zoom Fails to Notify Users That It Shares User Information with Facebook

                                        9           19.      According to a Motherboard report published on March 26, 2020, the iOS version
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   of the Zoom application has sent user data analytics to Facebook, without user notification or
      San Francisco, CA 94111




                                       11   consent.16 Zoom shares this information with Facebook even where Zoom users do not have a
           (415) 788-4220




                                       12   Facebook account.17

                                       13           20.      Although Zoom’s user privacy policy states that the company may collect user’s

                                       14   “Facebook profile information (when you use Facebook to log-in to our Products or to create an

                                       15   account for our Products),” the policy fails to disclose that when downloading and opening the

                                       16   application, Zoom connects to Facebook’s Graph API.18 The Graph API is the main way

                                       17   developers share information with Facebook. According to Motherboard, the Zoom application

                                       18   notifies Facebook when the user opens the application and shares details with Facebook such as

                                       19   the user’s device, time zone, city, and phone carrier. A unique advertiser identifier is then created

                                       20   by the user’s device which companies can use to target a user with advertisements. In a statement

                                       21
                                       22
                                       23
                                            11 https://www.nytimes.com/2020/04/08/business/zoom-video-privacy-security-coronavirus.html (last visited April 23,
                                       24      2020)
                                            12 Id.
                                            13 https://www.reuters.com/article/us-zoom-video-commn-privacy-senate/u-s-senate-tells-members-to-avoid-zoom-
                                       25
                                               over-data-security-concerns-ft-idUSKCN21R0VU (last visited April 23, 2020)
                                            14 https://www.forbes.com/sites/johanmoreno/2020/04/09/google-bans-employees-from-using-zoom/#4846a418770f
                                       26
                                               (last visited April 23, 2020)
                                            15 https://www.engadget.com/2020-04-05-school-districts-ban-zoom-over-security.html (last visited April 23, 2020)
                                       27   16 https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-if-you-dont-have-a-
                                               facebook-account (last visited April 23, 2020)
                                       28   17 Id.
                                            18 Id.


                                            CLASS ACTION COMPLAINT                                5
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 7 of 20



                                        1   to Motherboard, Zoom confirmed that it had engaged in this data collection practice. 19

                                        2           21.      Zoom’s privacy policy failed to notify users about these data collection procedures

                                        3   and implied that only Facebook profile information would be collected when users logged into

                                        4   Zoom through their Facebook accounts. Zoom’s failure to provide accurate disclosures to its users

                                        5   about sharing their data and Zoom’s failure to implement adequate security protocols violates

                                        6   users’ privacy and is deceptive and misleading.

                                        7   Zoom Falsely Advertises That Its Platform is End-to-End Encrypted

                                        8           22.      Zoom markets and represents to users that its platform is end-to-end encrypted

                                        9   when, in fact, it is not. End-to-end encryption (“E2E encryption”) is widely understood as the most
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   private form of internet communication, protecting conversations from all outside parties. 20 In E2E
      San Francisco, CA 94111




                                       11   encryption, data cannot be accessed by anyone other than the true sender and recipient.
           (415) 788-4220




                                       12           23.      Zoom markets and represents on its website, in its security white paper, and on its

                                       13   user interface within the application that its service is end-to-end encrypted. However, Zoom’s

                                       14   platform is transport encrypted, which is significantly different than end-to-end encryption.21 In

                                       15   fact, according to a Zoom spokesperson and despite the company’s representations, “currently, it is

                                       16   not possible to enable E2E encryption for Zoom video meetings.” 22

                                       17           24.      In transport encryption, the connection between the Zoom application on a user’s

                                       18   computer or phone and the Zoom server is encrypted in the same way the connection between a

                                       19   web browser and online post is encrypted, i.e. the technology that webservers use to secure HTTPs

                                       20   websites.23 Unlike E2E encryption, in transport encryption the video and audio content is not fully

                                       21   private; it can be viewed and accessed by Zoom. Thus, when a Zoom user enters a meeting, the

                                       22   content of that meeting may stay private from anyone spying on wi-fi, but it is not private from

                                       23   Zoom and its representatives.

                                       24           25.      Without E2E encryption, Zoom has the technical ability to spy on private video

                                       25
                                       26
                                            19 Id.
                                       27   20 https://theintercept.com/2020/03/31/zoom-meeting-encryption/ (last visited April 23, 2020)
                                            21 Id.
                                       28   22 Id.
                                            23 Id.


                                            CLASS ACTION COMPLAINT                                 6
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 8 of 20



                                        1   meetings and could be compelled to hand over recordings of meetings to governments or law

                                        2   enforcement. These risks may be magnified by Zoom’s use of data centers outside the United

                                        3   States. On April 3, 2020, University of Toronto’s Citizen Lab reported that Zoom used servers in

                                        4   China to deliver data packets even when all meeting participants were located outside of China. 24

                                        5   The lab raised concerns that sending encryption keys via servers in China could leave Zoom

                                        6   vulnerable to requests from Chinese authorities to disclose those keys. 25

                                        7   Zoom Contains a Feature that Secretly Displayed Data From Users’ LinkedIn Profiles

                                        8           26.      According to an analysis by the New York Times, Zoom contains a data-mining

                                        9   feature that allowed some participants to surreptitiously access the LinkedIn profile data of other
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   users—without the users’ permission or knowledge that someone was accessing that information.26
      San Francisco, CA 94111




                                       11   According to the analysis, when someone signed in to a Zoom meeting, Zoom’s software
           (415) 788-4220




                                       12   automatically sent the user’s names and email address to a company system it used to match the

                                       13   user with LinkedIn profiles.

                                       14           27.      This data-mining feature was available to Zoom users who subscribed to a LinkedIn

                                       15   service for sales prospecting, called LinkedIn Sales Navigator. Once a Zoom user enabled the

                                       16   feature, that person could quickly and covertly view LinkedIn profile data—such as locations,

                                       17   employer names, and job titles—of meeting attendees by clicking on a LinkedIn icon next to the

                                       18   user’s name. This was true even when the user signed-in to the meeting under a pseudonym such

                                       19   as “anonymous.” According to the New York Times’ analysis, despite a user’s attempt to remain

                                       20   anonymous, the data-mining tool could still instantly match a user to his or her Linked in Profile,

                                       21   in doing so disclosing the user’s real name to other users and overriding that user’s efforts to

                                       22   remain private.27

                                       23           28.      Neither Zoom’s privacy policy nor its terms of service specifically disclosed that

                                       24   Zoom could covertly display meeting participants LinkedIn data to other users. In fact, the user

                                       25
                                       26
                                            24 https://citizenlab.ca/2020/04/move-fast-roll-your-own-crypto-a-quick-look-at-the-confidentiality-of-zoom-meetings/
                                       27      (last visited April 23, 2020)
                                            25 Id.
                                       28   26 https://www.nytimes.com/2020/04/02/technology/zoom-linkedin-data.html (last visited April 23, 2020)
                                            27 Id.


                                            CLASS ACTION COMPLAINT                                 7
                                                    Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 9 of 20



                                        1   instructions on Zoom suggest just the opposite: that meeting attendees may control who sees their

                                        2   real names. One section of Zoom’s help center said, “Enter the meeting ID number and your

                                        3   display name. If you’re signed in, change your name if you don’t want your default name to

                                        4   appear.”28

                                        5           29.      The New York Times analysis also revealed that Zoom automatically sent

                                        6   participants’ personal information to its data-mining tool even when no one in a meeting had

                                        7   activated the feature. In response to the report, Zoom said it would disable the data-mining feature

                                        8   that could be used to snoop on participants during meetings without their knowledge. In a related

                                        9   blog post, CEO Eric Yuan wrote that the company had removed the data-mining feature “after
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   identifying unnecessary data disclosure.”29
      San Francisco, CA 94111




                                       11   Security Flaws Enabled Hackers to Activate Zoom Users’ Webcams Without Permission
           (415) 788-4220




                                       12           30.      According to some cybersecurity and privacy experts, the time for Zoom to reassess

                                       13   its privacy and security practices was last year when news reports revealed a security flaw in the

                                       14   Zoom platform that permitted cyber attackers to activate a user’s webcam without permission.30

                                       15   The flaw, revealed by security researcher Jonathan Lietschuh, persisted even when a user

                                       16   attempted to remove the application from the user’s computer. 31 Researchers discovered that the

                                       17   Zoom application would secretly reinstall itself and remain vulnerable to unpermitted webcam

                                       18   access.32

                                       19           31.      Zoom did not address the problem until after the Electronic Privacy Information

                                       20   Center, a public research center, filed a complaint about the company with the Federal Trade

                                       21   Commission.33 Similarly, approximately one year ago hackers revealed a major security

                                       22   vulnerability in Zoom’s software that could permit cyber attackers to covertly control certain

                                       23
                                       24
                                       25   28 Id.
                                            29 Id.
                                            30 https://www.nytimes.com/2020/04/08/business/zoom-video-privacy-security-coronavirus.html (last visited April 23,
                                       26
                                               2020)
                                            31 https://www.vox.com/recode/2019/7/9/20687689/zoom-mac-vulnerability-medium-jonathan-leitschuh-camera (last
                                       27      visited April 23, 2020)
                                            32 Id.
                                       28   33 https://www.nytimes.com/2020/03/30/technology/new-york-attorney-general-zoom-privacy.html (last visited April
                                               23, 2020)

                                            CLASS ACTION COMPLAINT                                8
                                                      Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 10 of 20



                                        1   users’ Mac computers. After being made aware of the issue, it took Zoom more than three months

                                        2   to remedy the security flaw. Zoom patched the vulnerability only after another hacker publicized a

                                        3   different security flaw with the same root cause. 34

                                        4              32.     Zoom itself admits that it has failed to meet the privacy and security expectations of

                                        5   its users. According to Zoom CEO Eric Yuan, “we recognize that we have fallen short of the

                                        6   community’s -- and our own -- privacy and security expectations.”35 This pattern of sloppy

                                        7   engineering and prioritizing growth over user security has seriously compromised the privacy of

                                        8   Zoom users. Zoom’s failure to take adequate measures to protect user security and privacy and its

                                        9   false and misleading statements regarding the company’s privacy practices are unlawful as set
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   forth in the claims below.
      San Francisco, CA 94111




                                       11                              FRAUDULENT CONCEALMENT AND TOLLING
           (415) 788-4220




                                       12              33.     The applicable statute of limitations are tolled because Zoom knowingly and

                                       13   actively concealed the facts alleged above. Until the revelations were made, Greenbaum and the

                                       14   Class members did not know and could not have known of the information essential to the pursuit

                                       15   of these claims through no fault of their own and not due to any lack of diligence on their part.

                                       16                                         CLASS ACTION ALLEGATIONS
                                       17              34.     Greenbaum brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

                                       18   and 23(b)(3) on behalf of herself and a class of similarly situated individuals defined as follows:

                                       19
                                                               All persons who used the Zoom application in the United States (including
                                       20                      its states, districts, and territories) (the “Class”) during the applicable statute
                                                               of limitations period.
                                       21
                                       22              35.     Additionally, or in the alternative, pursuant to Federal Rule of Civil Procedure

                                       23   23(a), 23(b)(2), or 23(b)(3), Plaintiff brings this action on behalf of herself and a class of similarly

                                       24   situated individuals defined as follows:

                                       25                      All persons who used the Zoom application in the State of California (the “Subclass”)
                                                               during the applicable statute of limitations period.
                                       26
                                       27
                                       28   34   https://www.nytimes.com/2020/04/20/technology/zoom-security-dropbox-hackers.html (last visited April 23, 2020)
                                            35   https://blog.zoom.us/wordpress/2020/04/01/a-message-to-our-users/ (last visited April 23, 2020)

                                            CLASS ACTION COMPLAINT                                  9
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 11 of 20



                                        1          36.     Excluded from the Class and Subclass are governmental entities, Zoom, any entity

                                        2   in which Zoom has a controlling interest, and Zoom’s officers, directors, affiliates, legal

                                        3   representatives, employees, co-conspirators, successors, subsidiaries, and assigns. Also excluded

                                        4   from the Class are any judges, justices, or judicial officers presiding over this matter and the

                                        5   members of their immediate families and judicial staff. This action is brought and may be properly

                                        6   maintained as a class action pursuant to Federal Rule of Civil Procedures 23(b)(2) and 23(b)(3),

                                        7   and satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

                                        8   requirements of these rules.

                                        9          37.     Numerosity Under Rule 23(a)(1). The Class is so numerous that the individual
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   joinder of all members is impracticable, and the disposition of the claims of all Class members in a
      San Francisco, CA 94111




                                       11   single action will provide substantial benefits to the parties and the Court. Greenbaum, on
           (415) 788-4220




                                       12   information and belief, alleges that the Class includes millions of persons.

                                       13          38.     Commonality Under Rule 23(a)(2). Common legal and factual questions exist that

                                       14   predominate over any questions affecting only individual members. These common questions,

                                       15   which do not vary among Class members and which may be determined without reference to any

                                       16   Class member’s individual circumstances, include, but are not limited to:

                                       17                  a)      Whether Zoom owed a duty of care to the Class;

                                       18                  b)      Whether Greenbaum and the Class members have a reasonable expectation

                                       19   of privacy in the information collected by Zoom;

                                       20                  c)      Whether Zoom unlawfully disclosed users’ personally identifiable

                                       21   information;

                                       22                  d)      Whether Zoom’s representations and omissions regarding the privacy and

                                       23   security capabilities of its platform are false, deceptive, and misleading;

                                       24                  e)      Whether Zoom’s representations and omissions regarding the privacy and

                                       25   security capabilities of its platform are likely to deceive a reasonable consumer;

                                       26                  f)      Whether Zoom had knowledge that its representations and omissions in

                                       27   advertising, specifications, and/or informational materials were false, deceptive, and misleading;

                                       28


                                            CLASS ACTION COMPLAINT                          10
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 12 of 20



                                        1                   g)       Whether Zoom’s conduct constitutes violations of the laws and statutes

                                        2   asserted herein;

                                        3                   h)       Whether Zoom’s conduct caused Zoom to be unjustly enriched;

                                        4                   i)       Whether Greenbaum and the Class members have been injured as a result of

                                        5   Zoom’s conduct;

                                        6                   j)       Whether Greenbaum and the members of the Class are entitled to actual,

                                        7   statutory, and punitive damages; and

                                        8                   k)       Whether Greenbaum and members of the Class are entitled to declaratory

                                        9   and injunctive relief.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10             39.   Typicality Under Rule 23(a)(3). Greenbaum’s claims are typical of the Class
      San Francisco, CA 94111




                                       11   members’ claims. Zoom’s course of conduct caused Greenbaum and the Class members the same
           (415) 788-4220




                                       12   harm, damages, and losses as a result of Zoom’s uniformly unlawful conduct. Likewise,

                                       13   Greenbaum and other Class members must prove the same facts in order to establish the same

                                       14   claims.

                                       15             40.   Adequacy of Representation Under Rule 23(a)(4). Greenbaum is an adequate

                                       16   representative of the Class because she is a member of the Class and her interests do not conflict

                                       17   with the interests of the Class. Greenbaum has retained counsel competent and experienced in

                                       18   complex litigation and consumer protection class action matters such as this action, and

                                       19   Greenbaum and her counsel intend to vigorously prosecute this action for the Class’s benefit and

                                       20   have the resources to do so. Greenbaum and her counsel have no interests adverse to those of the

                                       21   other members of the Class.

                                       22             41.   Superiority. A class action is superior to all other available methods for the fair and

                                       23   efficient adjudication of this controversy because individual litigation of each Class member’s

                                       24   claim is impracticable. The damages, harm, and losses suffered by the individual members of the

                                       25   Class will likely be small relative to the burden and expense of individual prosecution of the

                                       26   complex litigation necessitated by Zoom’s wrongful conduct. Even if each Class member could

                                       27   afford individual litigation, the Court system could not. It would be unduly burdensome if

                                       28   thousands of individual cases proceeded. Individual litigation also presents the potential for


                                            CLASS ACTION COMPLAINT                          11
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 13 of 20



                                        1   inconsistent or contradictory judgments, the prospect of a race to the courthouse, and the risk of an

                                        2   inequitable allocation of recovery among those individuals with equally meritorious claims.

                                        3   Individual litigation would increase the expense and delay to all parties and the Courts because it

                                        4   requires individual resolution of common legal and factual questions. By contrast, the class action

                                        5   device presents far fewer management difficulties and provides the benefit of a single adjudication,

                                        6   economies of scale, and comprehensive supervision by a single court.

                                        7           42.     As a result of the foregoing, class treatment is appropriate.

                                        8                                      FIRST CLAIM FOR RELIEF
                                                                                      Negligence
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           43.     Greenbaum, individually and on behalf of the Class, incorporates by reference all
      San Francisco, CA 94111




                                       11   of the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully
           (415) 788-4220




                                       12   set forth herein.

                                       13           44.     Zoom owed a duty to Greenbaum and the Class members to exercise reasonable

                                       14   care in (a) handling users’ personal information in compliance with all applicable laws and the

                                       15   terms of Zoom’s privacy policy; (b) safeguarding users’ personal information in its possession;

                                       16   and (c) ensuring security in Zoom’s video conferences. Zoom had a special relationship with

                                       17   Greenbaum and the Class as a result of being entrusted with users’ personal information.

                                       18           45.     Zoom breached its duties by failing to implement and maintain reasonable or

                                       19   adequate security protections for users and by disclosing users’ personal information to third

                                       20   parties, such as Facebook, without user consent.

                                       21           46.     But for Zoom’s actions and breaches of its duties, Greenbaum’s and the Class

                                       22   members’ information would be secure.

                                       23           47.     It was foreseeable that Zoom’s conduct as alleged herein would harm Greenbaum

                                       24   and the Class. Zoom knew or should have known that its failure to adequately protect user

                                       25   information would cause harm to Greenbaum and the Class.

                                       26           48.     Greenbaum and the Class did not contribute to Zoom’s misconduct.

                                       27           49.     Zoom’s breach as alleged herein directly and proximately resulted in Greenbaum’s

                                       28   and the Class’s injuries.


                                            CLASS ACTION COMPLAINT                           12
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 14 of 20



                                        1           50.     As a result of Zoom’s conduct, Greenbaum and the Class have been damaged in an

                                        2   amount to be proven at trial.

                                        3                                  SECOND CLAIM FOR RELIEF
                                                      Violations of Cal. Penal Code §§ 630, et seq. (California’s Invasion of Privacy Act)
                                        4
                                        5           51.     Greenbaum, individually and on behalf of the Class, incorporates by reference all

                                        6   of the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully

                                        7   set forth herein.

                                        8           52.     California’s Invasion of Privacy Act (“CIPA”) prohibits persons from intentionally,

                                        9   willfully and without the consent of all parties to the communication, or in any unauthorized
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   manner, reading, or attempting to read, or to learn the contents or meaning of any message, report,
      San Francisco, CA 94111




                                       11   or communication while the same is in transit or passing over any wire, line, or cable, or is being
           (415) 788-4220




                                       12   sent from, or received at any place within California. Cal. Penal Code § 631.

                                       13           53.     CIPA also prohibits any person from using, or attempting to use, in any manner, or

                                       14   for any purpose, or communicating in any way, any information so obtained. CIPA further

                                       15   provides that any person who aids, agrees with, employs, or conspires with any person or persons

                                       16   to unlawfully do, or permit, or cause to be done any of the acts or things mentioned above is

                                       17   punishable by fine or imprisonment. California Penal Code § 631.

                                       18           54.     As described herein, Greenbaum and the Class members did not authorize Zoom to

                                       19   send user data analytics to Facebook and did not authorize Zoom to share LinkedIn profile

                                       20   information with other users. Without the consent of Greenbaum or the Class, Zoom aided, agreed

                                       21   with, employed, or permitted the unauthorized disclosures of users’ messages, reports, or

                                       22   communications.

                                       23           55.     At all times, Zooms’ actions complained of herein have been intentional and

                                       24   willful, as evidenced by the design of the platform and its features enabling unauthorized data

                                       25   disclosure.

                                       26           56.     Greenbaum and the Class members suffered harm as a result of Zoom’s violations

                                       27   of CIPA, and therefore seek (a) preliminary, equitable, and declaratory relief as may be

                                       28   appropriate, (b) the greater of five thousand ($5,000) per violation and three times the amount of


                                            CLASS ACTION COMPLAINT                         13
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 15 of 20



                                        1   actual damages sustained, as authorized by California Penal Code § 637.2, and (c) reasonable

                                        2   attorneys’ fees and other litigation costs reasonably incurred.

                                        3                                      THIRD CLAIM FOR RELIEF
                                                          Violations of Cal. Bus. & Prof. Code §§ 17200, et seq. (Unfair Competition Law)
                                        4
                                        5           57.       Greenbaum, individually and on behalf of the Class, incorporates by reference all

                                        6   of the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully

                                        7   set forth herein.

                                        8           58.       California’s Unfair Competition Law (“UCL) prohibits unfair competition, defined

                                        9   as “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue or
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   misleading advertising and any act or prohibited by [California’s False Advertising Law, Cal. Bus.
      San Francisco, CA 94111




                                       11   & Prof. Code §§ 17500, et seq.].”
           (415) 788-4220




                                       12           59.       Zoom’s actions and conduct as alleged herein constitute an “unlawful” practice

                                       13   within the definition, meaning, and construction of California’s UCL because Zoom violated

                                       14   CIPA (Cal. Penal Code §§ 630, et seq.), California’s False Advertising Law (Bus. & Prof. Code

                                       15   §§ 17500 et seq.), the California Consumer Privacy Act (Cal Civ. Code §§ 1798.100 et seq.), and

                                       16   other applicable laws alleged herein.

                                       17           60.       Zoom’s actions and conduct as alleged herein constitute an “unfair” practice within

                                       18   the definition, meaning, and construction of California’s UCL because they offend established

                                       19   public policy and/or are immoral, unethical, oppressive, unscrupulous, and/or substantially

                                       20   injurious to Zoom’s users. The harm caused by Zoom’s wrongful conduct outweighs any utility of

                                       21   such conduct and has caused substantial injury to Greenbaum and the Class. Zoom could and

                                       22   should have chosen one of many reasonably available alternatives, including not sharing users’

                                       23   information without users’ consent and not representing that its platform was E2E encrypted,

                                       24   when it was not. Additionally, Zoom’s conduct is “unfair” because it violated the legislatively

                                       25   declared policies of CIPA (Cal. Penal Code §§ 630, et seq.), California’s False Advertising Law

                                       26   (Bus. & Prof. Code §§ 17500 et seq.), the California Consumer Privacy Act (Cal Civ. Code §§

                                       27   1798.100 et seq.), and other applicable laws alleged herein.

                                       28           61.       Zoom’s actions as alleged herein constitute a “fraudulent” practice within the


                                            CLASS ACTION COMPLAINT                            14
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 16 of 20



                                        1   definition, meaning, and construction of California’s UCL because Zoom knowingly and willfully

                                        2   failed to disclose all material information to Zoom users. Zoom’s conduct was likely to deceive—

                                        3   and did deceive—consumers. Zoom’s failure to disclose this pertinent information constitutes a

                                        4   material omission in violation of the UCL.

                                        5           62.     As a result of Zoom’s “unlawful,” “fraudulent,” and “unfair” conduct, the privacy

                                        6   rights of Greenbaum and the Class members were violated. Zoom’s conduct directly and

                                        7   proximately caused Greenbaum and the Class damages. The injuries, damages, and harm caused

                                        8   to Greenbaum and the Class by Zoom’s unfair conduct are not outweighed by any countervailing

                                        9   benefits to consumers or competition, and the injury is one that consumers themselves could not
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   reasonably have avoided. Zoom knew or had reason to know that Greenbaum and the Class could
      San Francisco, CA 94111




                                       11   not have reasonably known or discovered the inadequate security and privacy controls in Zoom’s
           (415) 788-4220




                                       12   platform.

                                       13           63.     Zoom’s wrongful business practices alleged herein constitute a continuing course

                                       14   of unfair competition because Zoom markets its service in a manner that offends public policy

                                       15   and/or in a fashion that is immoral, unethical, oppressive, unscrupulous, and/or substantially

                                       16   injurious to its users. Greenbaum and the Class therefore seek equitable relief to remedy Zoom’s

                                       17   deceptive marketing and advertising of Zoom services.

                                       18           64.     Greenbaum and the Class also seek an order requiring Zoom to make full

                                       19   restitution of all amounts by which Zoom was enriched through its violations of the UCL, as well

                                       20   as all other relief permitted under the UCL.

                                       21                                    FOURTH CLAIM FOR RELIEF
                                                          Violations of Cal. Bus. & Prof. Code §§ 17500, et seq. (False Advertising Law)
                                       22
                                       23           65.     Greenbaum, individually and on behalf of the Class, incorporates by reference all

                                       24   of the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully

                                       25   set forth herein.

                                       26           66.     Zoom engaged in advertising and marketing to the public with the intent to directly

                                       27   or indirectly induce consumers like Greenbaum and the Class to use its platform. Zoom’s

                                       28   advertising and marketing representations regarding its end-to-end encryption were false,


                                            CLASS ACTION COMPLAINT                         15
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 17 of 20



                                        1   misleading, and deceptive within the definition, meaning, and construction of California Business

                                        2   & Professions Code §§ 17500, et seq. (False Advertising Law).

                                        3           67.      Zoom also concealed material information from consumers regarding the true

                                        4   nature, specifications, and characteristics of the privacy capabilities of the its meeting platform.

                                        5           68.      Zoom’s misrepresentations and omission alleged herein were the type of

                                        6   misrepresentations that are material, i.e., a reasonable person would attach importance to them and

                                        7   would be induced to act on the information in making decisions.

                                        8           69.      Zoom’s misrepresentations and omission alleged herein are objectively material to

                                        9   a reasonable consumer, and therefore reliance upon such misrepresentations may be presumed as a
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   matter of law.
      San Francisco, CA 94111




                                       11           70.      At the time it made the misrepresentations and omissions alleged herein, Zoom
           (415) 788-4220




                                       12   knew or should have known that they were untrue or misleading and acted in violation of

                                       13   California Business and Professions Code §§ 17500, et seq.

                                       14           71.      Unless restrained by this Court, Zoom will continue to engage in untrue and

                                       15   misleading advertising, as alleged above, in violation of California Business and Professions Code

                                       16   §§ 17500, et seq.

                                       17           72.      As a result of Zoom’s conduct and actions, Greenbaum and each member of the

                                       18   Class has been injured, has lost money or property, and is entitled to relief, and all other relief

                                       19   permitted under California Business and Professions Code §§ 17500, et seq.

                                       20                                     FIFTH CLAIM FOR RELIEF
                                                                            Unjust Enrichment/Quasi-Contract
                                       21
                                       22           73.      Greenbaum, individually and on behalf of the Class, incorporates by reference all

                                       23   of the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully

                                       24   set forth herein.

                                       25           74.      Absent Zoom’s unauthorized disclosure of users’ personal information, Zoom

                                       26   would have had to pay Greenbaum and each member of the Class monetary compensation in

                                       27   exchange for their valuable personal information and consumer habits. As such, Greenbaum and

                                       28   other members of the Class conferred an improper windfall upon Zoom, which knew of the


                                            CLASS ACTION COMPLAINT                           16
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 18 of 20



                                        1   windfall and has unjustly retained such benefits.

                                        2           75.     As a direct and proximate result of Zoom’s unjust enrichment, under principles of

                                        3   equity and good conscience, Greenbaum and the Class are entitled to full disgorgement and

                                        4   restitution of all amounts by which Zoom was enriched through its unlawful and wrongful

                                        5   conduct.

                                        6                                    SIXTH CLAIM FOR RELIEF
                                                                          Privacy Violation Based on Intrusion
                                        7
                                        8           76.     Greenbaum, individually and on behalf of the Class, incorporates by reference all

                                        9   of the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   set forth herein.
      San Francisco, CA 94111




                                       11           77.     Zoom, by collecting and disclosing Greenbaum’s and the Class members’ personal
           (415) 788-4220




                                       12   information without their knowledge, intentionally intruded into a realm in which Greenbaum and

                                       13   the Class members have a reasonable expectation of privacy.

                                       14           78.     Zoom’s intrusion into Greenbaum’s and the Class members’ privacy would be

                                       15   highly offensive to a reasonable person because it occurred without Greenbaum’s or the Class

                                       16   members’ knowledge or consent.

                                       17           79.     By invading Greenbaum’s and the Class members’ privacy, Zoom has obtained

                                       18   moneys which rightfully belong to Greenbaum and the Class.

                                       19           80.     It would be inequitable and unjust for Zoom to retain these wrongfully obtained

                                       20   profits and benefits at Greenbaum’s and the Class members’ expense.

                                       21           81.     Greenbaum and the Class are entitled to restitution of the profits unjustly obtained

                                       22   (plus interest), as well as damages for Zoom’s invasion of privacy.

                                       23                                        PRAYER FOR RELIEF

                                       24           WHEREFORE, Greenbaum, on behalf of herself and the Class, requests that the Court

                                       25   order the following relief and enter judgment against Zoom as follows:

                                       26           A.      an Order certifying the proposed Class under Fed. R. Civ. Proc. 23 and appointing

                                       27                   Greenbaum and her counsel to represent the Class;

                                       28


                                            CLASS ACTION COMPLAINT                          17
                                                  Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 19 of 20



                                        1          B.     an Order declaring that Zoom engaged in the illegal conduct alleged herein in

                                        2                 violation of CIPA (Cal. Penal Code §§ 630, et seq.), California’s Unfair

                                        3                 Competition Law (Cal. Bus. & Prof. Code §§ 17200, et seq.), California’s False

                                        4                 Advertising Law (Cal. Bus. & Prof. Code §§ 17200, et seq.), and constitutes

                                        5                 negligence, unjust enrichment, and a privacy violation based on intrusion;

                                        6          C.     an Order that Zoom be permanently enjoined from its improper activities and

                                        7                 conduct described herein;

                                        8          D.     a Judgment awarding Greenbaum and the Class restitution, damages (including

                                        9                 statutory and punitive damages where applicable), and disgorgement in amounts
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                 according to proof at trial, including an award of pre- and post- judgment interest,
      San Francisco, CA 94111




                                       11                 to the extent allowable;
           (415) 788-4220




                                       12          E.     an Order awarding Greenbaum and the Class their reasonable litigation expenses,

                                       13                 costs, and attorneys’ fees;

                                       14          F.     an Order awarding such other injunctive and declaratory relief as is necessary to

                                       15                 protect the interests of Greenbaum and the Class; and

                                       16          G.     an Order awarding such other and further relief as the Court may deem necessary,

                                       17                 just, and proper.

                                       18                                     DEMAND FOR JURY TRIAL

                                       19          Greenbaum demands a trial by jury for all claims and issues so triable.

                                       20
                                       21   Dated: April 24, 2020                SCHUBERT JONCKHEER & KOLBE LLP
                                       22                                               ___/s/ Kathryn Y. McCauley
                                                                                               KATHRYN MCCAULEY
                                       23
                                       24                                               ROBERT C. SCHUBERT (No. 62684)
                                                                                        WILLEM F. JONCKHEER (No. 178748)
                                       25                                               NOAH M. SCHUBERT (No. 278696)
                                                                                        KATHRYN Y. MCCAULEY (No. 265803)
                                       26                                               Three Embarcadero Center, Suite 1650
                                                                                        San Francisco, California 94111
                                       27
                                                                                        Telephone:     (415) 788-4220
                                       28                                               Facsimile:     (415) 788-0161
                                                                                        E-mail:        rschubert@sjk.law

                                            CLASS ACTION COMPLAINT                        18
                                                 Case 5:20-cv-02861 Document 1 Filed 04/24/20 Page 20 of 20



                                                                                              wjonckheer@sjk.law
                                        1                                                     nschubert@sjk.law
                                        2                                                     kmccualey@sjk.law

                                        3                                      Attorneys for Plaintiff and the Putative Class

                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT              19
